Citation Nr: 1539689	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, including as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.

The Veteran previously submitted a claim of entitlement to service connection for a heart disorder, which was denied by a May 2010 rating decision.  In September 2011, the RO obtained relevant service personnel records that had not previously been associated with the claims file.  As such, the Board will adjudicate the Veteran's service connection claim de novo.  See 38 C.F.R. § 3.156(c) (2015).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart condition, which he claims resulted from exposure to contaminated water at Camp Lejeune.  His service personnel records confirm that he was stationed there between October 1978 and June 1979, and VA has acknowledged that persons stationed at Camp Lejeune between August 1953 and December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (revised January 28, 2013).  Evidence shows that two on-base water-supply systems were contaminated with trichloroethylene (TCE), perchloroethylene (PCE), benzene, vinyl chloride and other VOCs.  See VBA Training Letter 11-03 Revised (November 29, 2011); see also October 2011 VA Examination Report.

The Veteran was examined by VA in October 2011.  The examiner determined that there was insufficient evidence in the medical literature to support a finding that the Veteran's heart condition was etiologically related to the chemicals known to have contaminated the water at Camp Lejeune.  See October 2011 VA Examination Report.  At his hearing before the Board, the Veteran submitted articles concerning the health effects of exposure to benzene, TCE and/or arsenic.  This evidence was not of record at the time of the October 2011 VA examination, and was not considered by the examiner.  As such, the Board finds that remand is in order to obtain an addendum VA medical opinion addressing this evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Thereafter, obtain an addendum VA medical opinion addressing the nature and etiology of the Veteran's claimed heart condition(s).  The Veteran's file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed heart disorder(s) is related to his presumed exposure to contaminated water while serving at Camp Lejeune.  In so opining, the examiner should (A) consider any new medical information concerning any relationship between heart conditions and exposure to contaminated water at Camp Lejeune, North Carolina and (B) specifically consider and address the five (5) articles [Assessing Health Risk due to Exposure to Arsenic in Drinking Water in Hanam Province, Vietnam; Health Effects of Environmental Contaminant Exposure: An Intrafile Comparison of the Trichloroethylene Subregistry; Personal Exposure to Benzene from Fuel Emissions Among Commercial Fishers:  Comparison of Two-Stroke, Four-Stroke and Diesel Engines; A Review of Quantitative Studies of Benzene Metabolism; and Trichloroethylene] submitted by the Veteran in June 2015, which have been associated with the file. 

The examiner is requested to provide a thorough rationale for any opinion expressed.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 
 
3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




